DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
          (A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
          (B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
          (C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: a denoiser and an encoder in claims 9-15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating     
    obviousness or nonobviousness.

6.	Claims 1, 5, 6, 8, 9, 12, 13, and 15-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lin et al. (US Publication 2012/0194686, hereinafter Lin)  in view of Li et al. (English Translation of Chinese Publication CN 106504281, hereinafter Li-4281), and further in view of Li (English Translation of Chinese Publication CN 107623803) and Akiyoshi et al. (US Publication 2020/0357439, hereinafter Akiyoshi).
Regarding claim 1, Lin discloses a method comprising: 
obtaining an image and a reference image, wherein the reference image is temporally precedent to the image (Lin, see Abstract, fig. 3, para’s 0030-0037, 0043-0049, obtain two sequential image frames, i.e., an image and a reference image, from an image sensor with long exposure time for night time image capturing).
Lin does not explicitly disclose:
processing the image and the reference image using an image processing pipeline, wherein processing the image includes: 
	converting the image to a 14-bit Bayer image; 
	converting the 14-bit Bayer image to a 14-bit RGB image; and 
	converting the 14-bit RGB image to a 10-bit YUV image 
denoising the 10-bit YUV image to obtain a denoised image; 
encoding the denoised image in a video format; and 
outputting a video file in the video format.
Li-4281 discloses:
processing the image and the reference image using an image processing pipeline (Li-4281, para. 0119, the filtering process enhances image quality of CMOS sensor by adopting pipelining design idea, not storing the image data, only the one-dimensional spatial image enhancement and noise reduction processing, good processing performance, low complexity, good hardware implementation and less occupy chip resource), wherein processing the image includes: 
converting the image to a Bayer image; converting the Bayer image to a RGB image; and converting the RGB image to a YUV image (Li-4281,  para’s 0008 and 0067, perform interpolation on the original Bayer data output by the CMOS image sensor to obtain pixel values in the RGB space of the three primary colors, the Bayer image data is considered as being formatted from the sensor data; transform the pixel values in the RGB space of the three primary colors into YUV space; adjust the contrast of the Y channel to enhance the brightness of the image; adjust the saturation of the U and V channels to enhance the vividness of the image color; perform mixed noise reduction processing to remove the noise caused by image processing; finally, after performing edge sharpening processing on the Y channel, output image subsequent processing data; wherein, the three primary colors RGB Refers to the three primary colors of red, green and blue; the YUV space refers to the chromaticity space, wherein Y represents brightness, and U and V represent color difference. Para’s 0020-0021, the result is that the image processing and filtering enhances the vividness of the image, i.e., expands the dynamic range of the pixel value);
denoising the 10-bit YUV image to obtain a denoised image; and outputting a video file (Li-4281, para’s 0008 and 0067, perform mixed noise reduction processing to remove the noise caused by image processing; finally, after performing edge sharpening processing on the Y channel, output image subsequent processing data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Li-4281’s features into Lin’s invention for enhancing user’s viewing experience by improving image quality of the images captured by the CMOS sensor using a denoising process.
Lin-Li-4281 does not explicitly disclose:
converting the image to a 14-bit Bayer image; converting the 14-bit Bayer image to a 14-bit RGB image; and converting the 14-bit RGB image to a 10-bit YUV image.
 However, controlling data width or conversion between different widths is well-known in the art, as disclosed by Li, CN 07623803, para. 0042, in order to reduce the bandwidth occupation, the control circuit (2) controls the image data by providing RAW-RGB format or YUV format or HDR-RAW/Bayer format, the width can be 8bit/10bit/12bit/14bit, selection of suboptimal RGB format, bit width is common including but not limited to 24bit, 18bit, 16bit, 12bit, 10bit and so on; Therefore Li discloses converting the image to a 14-bit Bayer image; converting the 14-bit Bayer image to a 14-bit RGB image; and converting the 14-bit RGB image to a 10-bit YUV image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Li’s features into Lin-Li-4281’s invention for providing processing flexibility and controlling resource management for processing image data. 
Lin-Li-4281-Li does not explicitly disclose but Akiyoshi discloses encoding the denoised image in a video format; and outputting a video file in the video format (Akiyoshi, para. 0054, encoding and outputting the image in AVC or HEVC format).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Akiyoshi’s features into Lin-Li-4281-Li’s invention for enhancing user’s viewing experience by providing encoded video in format supported by user device.  

Regarding claim 5, Lin-Li-4281-Li-Akiyoshi-Akiyoshi discloses the method of claim 1, wherein denoising the image comprises: 
determining a motion estimation based on a comparison of a portion of the image and a portion of the reference image, wherein the portion of the image corresponds to the portion of the reference image (Lin, see Abstract, fig. 3, para’s 0030-0037, 0043-0049, creating a motion mask between the two captured sequential image frames that include a moving object implies determine a motion estimation from the two captured sequential image frames); 
obtaining a mask based on the motion estimation (Lin, see Abstract, fig. 3, para’s 0030-0037, obtaining a motion mask between the two captured sequential image frames that include a moving object); and 
subtracting the mask from the image to obtain a denoised image (Lin, 0043-0049, fig. 4a, 4b, 5, and 6, generating  corrected frame and motion corrected HDR image).

Regarding claim 6, Lin-Li-4281-Li-Akiyoshi-Akiyoshi discloses the  method of claim 1, wherein the video file is encoded in an advanced video coding (AVC) format or a high-efficiency video coding (HEVC) format (Akiyoshi, para. 0054, encoding the image in AVC or HEVC format).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 8, Lin-Li-4281-Li-Akiyoshi discloses the method of claim 7, wherein obtaining the image includes obtaining the image at multiple exposures  (Lin, para. 0023, camera captures images at  multiple exposures).

Regarding claim 9, Lin discloses an image capture device comprising: 
an image sensor configured to obtain an image and a reference image, wherein the reference image is temporally precedent to the image (Lin, see Abstract, fig. 3, para’s 0030-0037, 0043-0049, an image sensor for obtaining two sequential image frames, i.e., an image and a reference image, with long exposure time for night time image capturing;
a denoiser configured to denoise the image based on a motion estimation based on a comparison of a portion of the image and a portion of the reference image, wherein the portion of the image corresponds to the portion of the reference image (Lin, see Abstract, fig. 3, para’s 0030-0037, 0043-0049, creating a motion mask between the two captured sequential image frames that include a moving object implies determine a motion estimation from the two captured sequential image frames; para’s 0043-0049, fig. 4a, 4b, 5, and 6, generating  corrected frame and motion corrected HDR image); and 
Lin does not explicitly disclose:
the processor configured to process the image and the reference image using an image processing pipeline, the processor configured to: 
converting the reference image to a 14-bit Bayer reference image; 
converting the 14-bit Bayer reference image to a 14-bit RGB reference image; and 
converting the 14-bit RGB reference image to a 10-bit reference YUV image; and 
an encoder configured to encode the denoised image in a video format; and 
outputting a video file in the video format.
Li-4281 discloses:
the processor configured to process the image and the reference image using an image processing pipeline (Li-4281, para. 0119, the filtering process enhances image quality of CMOS sensor by adopting pipelining design idea, not storing the image data, only the one-dimensional spatial image enhancement and noise reduction processing, good processing performance, low complexity, good hardware implementation and less occupy chip resource), wherein processing the image includes: 
converting the reference image to a Bayer reference image; converting the Bayer reference image to a RGB reference image; and converting the RGB reference image to a YUV reference image (Li-4281, para’s 0008 and 0067, perform interpolation on the original Bayer data output by the CMOS image sensor to obtain pixel values in the RGB space of the three primary colors, the Bayer reference image data is considered as being formatted from the sensor data; transform the pixel values in the RGB space of the three primary colors into YUV space; adjust the contrast of the Y channel to enhance the brightness of the image; adjust the saturation of the U and V channels to enhance the vividness of the image color; perform mixed noise reduction processing to remove the noise caused by image processing; finally, after performing edge sharpening processing on the Y channel, output image subsequent processing data; wherein, the three primary colors RGB Refers to the three primary colors of red, green and blue; the YUV space refers to the chromaticity space, wherein Y represents brightness, and U and V represent color difference. Para’s 0020-0021, the result is that the image processing and filtering enhances the vividness of the image, i.e., expands the dynamic range of the pixel value). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Li-4281’s features into Lin’s invention for enhancing user’s viewing experience by improving image quality of the images captured by the CMOS sensor using a denoising process.
Lin-Li-4281 does not explicitly disclose:
	convert the reference image to a 14-bit Bayer reference image;
           convert the 14-bit Bayer reference image to a 14-bit RGB reference image;      	           and convert the 14-bit RGB reference image to a 10-bit YUV reference                          	           image; and 
an encoder configured to encode he denoised image in a video format, and output a video file in the video format.
Li discloses:
converting the reference image to a 14-bit Bayer reference image; converting the 14-bit Bayer reference image to a 14-bit RGB reference image; and converting the 14-bit RGB reference image to a 10-bit YUV reference image as controlling data width or conversion between different widths is well-known in the art, as disclosed by Li, CN 107623803, para. 0042, in order to reduce the bandwidth occupation, the control circuit (2) controls the image data by providing RAW-RGB format or YUV format or HDR-RAW/Bayer format, the width can be 8bit/10bit/12bit/14bit, selection of suboptimal RGB format, bit width is common including but not limited to 24bit, 18bit, 16bit, 12bit, 10bit and so on; Therefore Li discloses converting the reference image to a 14-bit Bayer reference image; converting the 14-bit Bayer reference image to a 14-bit RGB reference image; and converting the 14-bit RGB reference image to a 10-bit YUV reference image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Li’s features into Lin-Li-4281’s invention for providing processing flexibility and controlling resource management for processing image data. 
Lin-Li-4281-Li does not explicitly disclose but Akiyoshi discloses an encoder configured to encode the denoised image in a video format; and output a video file in the video format (Akiyoshi, para. 0054, encoding and outputting the image in AVC or HEVC format).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Akiyoshi’s features into Lin-Li-4281-Li’s invention for enhancing user’s viewing experience by providing encoded video in format supported by user device.

Regarding claim 12, Lin-Li-4281-Li-Akiyoshi-Akiyoshi discloses image capture device of claim 9, wherein the denoiser is configured to: obtain a mask based on the motion estimation (Lin, see Abstract, fig. 3, para’s 0030-0037, obtaining a motion mask between the two captured sequential image frames that include a moving object); and 
subtract the mask from the image to obtain a denoised image (Lin, 0043-0049, fig. 4a, 4b, 5, and 6, generating  corrected frame and motion corrected HDR image).

Regarding claim 15, Lin-Li-4281-Li-Akiyoshi discloses the image capture device of claim 14, wherein the image sensor is configured to obtain the image at multiple exposures  (Lin, para. 0023, camera captures images at  multiple exposures).

Regarding claims 9, 13, and 15-17, these claims comprise limitations substantially the same as claims 1, 6 and 8; therefore they are rejected by similar rationale. Lin-Li4281-Li-Akiyoshi further discloses processor and memory (see Lin, para. 0021).  

7.	Claim 2 is rejected under AIA  U.S.C. 103 as being unpatentable over Lin-Li-4281-Li-Akiyoshi, as applied to claim 1 above, in view of Jannard et al. (US Publication 2019/0014319, hereinafter Jannard) and Douady-Pleven et al. (WIPO Publication WO 2017205492, hereinafter Douady-Pleven).
Regarding claim 2, Lin-Li-4281-Li-Akiyoshi discloses the method of claim 1, wherein processing the image includes: performing chroma denoising of the 10-bit YUV image (Li-4281, para. 0087, remove image noise caused by processing, comprises only one-dimensional direction around the current pixel point neighborhood in the process of removing noise of 4 pixels, and the luminance and chrominance signal).
Lin-Li-4281-Li-Akiyoshi does not explicitly disclose wherein the image is a 15-bit Bayer image; and performing a warp correction of the 10-bit YUV image.
Jannard discloses wherein the image is a 15-bit Bayer image (Jannard, para. 0064, the output from the one or more image sensors can each be at least 16-bit wide with 15-bit outputs and 1 bit set for black sun effect).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jannard’s features into Lin-Li-4281-Li-Akiyoshi’s invention for providing processing flexibility and controlling resource management for processing image data.
Lin-Li-4281-Li-Akiyoshi-Jannard discloses the YUV image is  the 10-bit YUV image as described above but does not explicitly disclose performing a warp correction of the YUV image.
Douady-Pleven discloses performing a warp correction of the YUV image (Douady-Pleven, para. 0194,  a tone mapping operation (e.g., as described in relation to the YUV to YUV unit 560), which may include a local tone mapping and/or a global tone mapping; a warp transformation (e.g., as described in relation to the warp and blend unit 570), which may correct distortions such as lens distortion and electronic rolling shutter distortion and/or stitch images from the image sensor 810 with images from one or more other image sensors of an image capture apparatus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Douady-Pleven’s features into Lin-Li-4281-Li-Akiyoshi-Jannard’s invention for enhancing user’s viewing experience by improving image quality of the images captured by image sensor.
 
8.	Claim 3 is rejected under AIA  U.S.C. 103 as being unpatentable over Lin-Li-4281-Li-Akiyoshi, as applied to claim 1 above, in view of Jannard et al. (US Publication 2019/0014319, hereinafter Jannard).
Regarding claim 3, Lin-Li-4281-Li-Akiyoshi discloses the method of claim 1, wherein processing the reference image comprises: 
converting the reference image to a 14-bit Bayer reference image; 
converting the 14-bit Bayer reference image to a 14-bit RGB reference image; and 
converting the 14-bit RGB reference image to a 10-bit YUV reference image (Li-4281,  para’s 0008 and 0067, perform interpolation on the original Bayer data output by the CMOS image sensor to obtain pixel values in the RGB space of the three primary colors, the Bayer image data is considered as being formatted from the sensor data; transform the pixel values in the RGB space of the three primary colors into YUV space; adjust the contrast of the Y channel to enhance the brightness of the image; adjust the saturation of the U and V channels to enhance the vividness of the image color; perform mixed noise reduction processing to remove the noise caused by image processing; finally, after performing edge sharpening processing on the Y channel, output image subsequent processing data; wherein, the three primary colors RGB Refers to the three primary colors of red, green and blue; the YUV space refers to the chromaticity space, wherein Y represents brightness, and U and V represent color difference. Para’s 0020-0021, the result is that the image processing and filtering enhances the vividness of the image, i.e., expands the dynamic range of the pixel value; Li, para. 0042, in order to reduce the bandwidth occupation, the control circuit (2) controls the image data by providing RAW-RGB format or YUV format or HDR-RAW/Bayer format, the width can be 8bit/10bit/12bit/14bit, selection of suboptimal RGB format, bit width is common including but not limited to 24bit, 18bit, 16bit, 12bit, 10bit and so on).
Lin-Li-4281-Li-Akiyoshi does not explicitly disclose but Jannard discloses wherein the reference image is a 15-bit Bayer reference image (Jannard, para. 0064, the output from the one or more image sensors can each be at least 16-bit wide with 15-bit outputs and 1 bit set for black sun effect).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jannard’s features with Lin-Li-4281-Li-Akiyoshi’s invention for providing processing flexibility and controlling resource management for processing image data. 

9.	Claim 4 is rejected under AIA  U.S.C. 103 as being unpatentable over Lin-Li-4281-Li-Akiyoshi-Jannard, as applied to claims 3 and 9 above, in view of Douady-Pleven et al. (WIPO Publication WO 2017205492, hereinafter Douady-Pleven).
Regarding claim 4, Lin-Li-4281-Li-Akiyoshi-Jannard discloses the method of claim 3, and further discloses providing the 10-bit YUV reference image and performing chroma denoising of the 10-bit YUV reference image as described above.
Lin-Li-4281-Li-Akiyoshi-Jannard does not disclose but Douady-Pleven discloses performing a warp correction of the YUV image (Douady-Pleven, para. 0194,  a tone mapping operation (e.g., as described in relation to the YUV to YUV unit 560), which may include a local tone mapping and/or a global tone mapping; a warp transformation (e.g., as described in relation to the warp and blend unit 570), which may correct distortions such as lens distortion and electronic rolling shutter distortion and/or stitch images from the image sensor 810 with images from one or more other image sensors of an image capture apparatus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Douady-Pleven’s features into Lin-Li-4281-Li-Akiyoshi-Jannard’s invention for enhancing user’s viewing experience by improving image quality of the images captured by image sensor.

10.	Claims 10 and 11 are rejected under AIA  U.S.C. 103 as being unpatentable over Lin-Li-4281-Li-Akiyoshi, as applied to claim 9 above, in view of Douady-Pleven et al. (WIPO Publication WO 2017205492, hereinafter Douady-Pleven).
Regarding claim 10, Lin-Li-4281-Li-Akiyoshi discloses the method of claim 9, wherein processing the reference image comprises: 
converting the image to a 14-bit Bayer image; 
converting the 14-bit Bayer image to a 14-bit RGB image; and 
converting the 14-bit RGB image to a 10-bit YUV image (Li-4281, para’s 0008 and 0067, perform interpolation on the original Bayer data output by the CMOS image sensor to obtain pixel values in the RGB space of the three primary colors, the Bayer image data is considered as being formatted from the sensor data; transform the pixel values in the RGB space of the three primary colors into YUV space; adjust the contrast of the Y channel to enhance the brightness of the image; adjust the saturation of the U and V channels to enhance the vividness of the image color; perform mixed noise reduction processing to remove the noise caused by image processing; finally, after performing edge sharpening processing on the Y channel, output image subsequent processing data; wherein, the three primary colors RGB Refers to the three primary colors of red, green and blue; the YUV space refers to the chromaticity space, wherein Y represents brightness, and U and V represent color difference. Para’s 0020-0021, the result is that the image processing and filtering enhances the vividness of the image, i.e., expands the dynamic range of the pixel value; Li, para. 0042, in order to reduce the bandwidth occupation, the control circuit (2) controls the image data by providing RAW-RGB format or YUV format or HDR-RAW/Bayer format, the width can be 8bit/10bit/12bit/14bit, selection of suboptimal RGB format, bit width is common including but not limited to 24bit, 18bit, 16bit, 12bit, 10bit and so on);
perform chroma denoising of the 10-bit YUV image (Li-4281, para. 0087, remove image noise caused by processing, comprises only one-dimensional direction around the current pixel point neighborhood in the process of removing noise of 4 pixels, and the luminance and chrominance signal). 
Lin-Li-4281-Li-Akiyoshi discloses the YUV image is a 10-bit YUV image but  does not disclose perform a warp correction of the YUV image.
Douady-Pleven discloses performing a warp correction of the YUV image (Douady-Pleven, para. 0194,  a tone mapping operation (e.g., as described in relation to the YUV to YUV unit 560), which may include a local tone mapping and/or a global tone mapping; a warp transformation (e.g., as described in relation to the warp and blend unit 570), which may correct distortions such as lens distortion and electronic rolling shutter distortion and/or stitch images from the image sensor 810 with images from one or more other image sensors of an image capture apparatus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Douady-Pleven’s features into Lin-Li-4281-Li-Akiyoshi’s invention for enhancing user’s viewing experience by improving image quality of the images captured by image sensor.

Regarding claim 11, Lin-Li-4281-Li-Akiyoshi discloses the image capture device of claim 9, wherein the processor is configured to: perform chroma denoising of the 10-bit YUV reference image (Li-4281, para. 0087, remove image noise caused by processing, comprises only one-dimensional direction around the current pixel point neighborhood in the process of removing noise of 4 pixels, and the luminance and chrominance signal).
Lin-Li-4281-Li-Akiyoshi discloses the YUV reference image is the 10-bit YUV reference image but  does not disclose perform a warp correction of the YUV reference image.
Douady-Pleven discloses performing a warp correction of the YUV reference  image (Douady-Pleven, para. 0194,  a tone mapping operation (e.g., as described in relation to the YUV to YUV unit 560), which may include a local tone mapping and/or a global tone mapping; a warp transformation (e.g., as described in relation to the warp and blend unit 570), which may correct distortions such as lens distortion and electronic rolling shutter distortion and/or stitch images from the image sensor 810 with images from one or more other image sensors of an image capture apparatus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Douady-Pleven’s features into Lin-Li-4281-Li-Akiyoshi’s invention for enhancing user’s viewing experience by improving image quality of the images captured by image sensor.

11.	Claims 7 and 14 are rejected under AIA  U.S.C. 103 as being unpatentable over Lin-Li-4281-Li-Akiyoshi, as applied to claim 1 and 9 above, in view of Douady-Pleven et al. (WIPO Publication WO 2017205492, hereinafter Douady-Pleven). 
Regarding claim 7, Lin-Li-4281-Li-Akiyoshi discloses the method of claim 1, and further discloses processing the 10-bit YUV image to obtain a wide dynamic range (WDR) (Lin, 0043-0049, fig. 4a, 4b, 5, and 6, generating  corrected frame and motion corrected HDR image; Lin-4281, para’s 0020-0021, the result is that the image processing and filtering enhances the vividness of the image, i.e., expands the dynamic range of the pixel value).
Lin-Li-4281-Li-Akiyoshi disclose the YUV image is the 10-bit YUV image but  does not explicitly disclose performing local tone mapping of the YUV image.
Douady-Pleven discloses performing local tone mapping of the YUV image (Douady-Pleven, para. 0194,  a tone mapping operation (e.g., as described in relation to the YUV to YUV unit 560), which may include a local tone mapping and/or a global tone mapping; a warp transformation (e.g., as described in relation to the warp and blend unit 570), which may correct distortions such as lens distortion and electronic rolling shutter distortion and/or stitch images from the image sensor 810 with images from one or more other image sensors of an image capture apparatus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Douady-Pleven’s features into Lin-Li-4281-Li-Akiyoshi-Jannard’s invention for enhancing user’s viewing experience by improving image quality of the images captured by image sensor.

Regarding claim 14 Lin-Li-4281-Li-Akiyoshi discloses the method of claim 9, and further discloses processing the 10-bit YUV reference image to obtain a wide dynamic range (WDR) (Lin, 0043-0049, fig. 4a, 4b, 5, and 6, generating  corrected frame and motion corrected HDR image; Lin-4281, para’s 0020-0021, the result is that the image processing and filtering enhances the vividness of the image, i.e., expands the dynamic range of the pixel value).
Lin-Li-4281-Li-Akiyoshi disclose the YUV reference image is the 10-bit YUV reference image but  does not explicitly disclose performing local tone mapping of the reference YUV image.
Douady-Pleven discloses performing local tone mapping of the reference YUV image (Douady-Pleven, para. 0194,  a tone mapping operation (e.g., as described in relation to the YUV to YUV unit 560), which may include a local tone mapping and/or a global tone mapping; a warp transformation (e.g., as described in relation to the warp and blend unit 570), which may correct distortions such as lens distortion and electronic rolling shutter distortion and/or stitch images from the image sensor 810 with images from one or more other image sensors of an image capture apparatus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Douady-Pleven’s features into Lin-Li-4281-Li-Akiyoshi-Jannard’s invention for enhancing user’s viewing experience by improving image quality of the images captured by image sensor.

12.	Claim 18 is rejected under AIA  U.S.C. 103 as being unpatentable over Lin-Li-4281-Li-Akiyoshi, as applied to claim 16 above, in view of Chou et al. (US Publication 2020/0084467, hereinafter Chou). 
Regarding claim 18, Lin-Li-4281-Li-Akiyoshi discloses the image capture device of claim 16.
Lin-Li-4281-Li-Akiyoshi does not explicitly disclose but Chou discloses wherein the bitrate is dynamically selected prior to an image capture or during the image capture (Chou, para. 0018, changing bitrate under low light condition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chou’s features into Lin-Li-4281-Li-Akiyoshi invention because doing so would allow for high performance coding.

13.	Claim 19 is rejected under AIA  U.S.C. 103 as being unpatentable over Lin-Li-4281-Li-Akiyoshi-Chou, as applied to claim 18 above, in view of Hara et al., (US Publication 2011/0229152, hereinafter Hara). 
Regarding claim 19, Lin-Li-4281-Li-Akiyoshi-Chou discloses the image capture device of claim 18.
Lin-Li-4281-Li-Akiyoshi-Chou does not explicitly disclose but Hara discloses wherein the video encoder is further configured to dynamically select the bitrate based on a function of ISO or integration time (Hara, para. 0016 discloses a relationship between bitrate and light sensitivity as a function of ISO).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hara’s features into Lin-Li-4281-Li-Akiyoshi-Chou’s invention because doing so would allow effective image capturing under different light sensitivity conditions.

14.	Claim 20 is rejected under AIA  U.S.C. 103 as being unpatentable over Lin-Li-4281-Li-Akiyoshi-Chou, as applied to claim 18 above, in view of Bar Bracha et al., (US Publication 2016/0278107, hereinafter Bar Bracha). 
Regarding claim 20, Lin-Li-4281-Li-Akiyoshi-Chou discloses the image capture device of claim 18.
Lin-Li-4281-Li-Akiyoshi-Chou does not explicitly disclose but  Bar Bracha discloses wherein the video encoder is further configured to dynamically select the bitrate based on a function of a scene classification (Bar Brachaa, para. 0168, encoder may be configured to reduce bitrate to specific scene).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bar Bracha’s features into Lin-Li-4281-Li-Akiyoshi-Chou’s invention because doing so would allow for effective image coding in response to scene change.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/           Primary Examiner, Art Unit 2484